420 F.2d 681
Jay Richard BERGMAN, Appellant,v.UNITED STATES of America, Appellee.
No. 23706.
United States Court of Appeals Ninth Circuit.
Dec. 12, 1969, Rehearing Denied Feb. 25, 1970.

J. B. Tietz (argued), Los Angeles, Cal., for appellant.
Richard Jaeger (argued), James E. Shekoyan, Robert L. Brosio, Asst. U.S. Attys., Wm. M. Byrne, U.S. Atty., for appellee.
Before HUFSTEDLER, WRIGHT and KILKENNY, Circuit Judges.
PER CURIAM:


1
Appellant was indicted for, then tried and convicted by the court of, a violation of the Universal Military Training & Service Act in refusing to be inducted into the Armed Forces of the United States as ordered by his Selective Service Board.  He claimed I-O or, in the alternative, a II-A classification.  He received I-A.


2
The scope of our review is limited to the question of whether there is a basis in fact for the classification received by appellant.  His sincerity in making the I-O claim was in issue.  The Board resolved that issue against him.  Clearly, there was a basis in fact for the Board's action.


3
On the II-A claim, the record supports our conclusion that there was a basis in fact for the Board's decision that appellant failed to make a prima facie showing that he could not be replaced in his work.


4
Affirmed.